Case 4:19-cv-12957-SDD-MJH ECF No. 19, PageID.540 Filed 03/16/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

IN RE: K & D INDUSTRIAL                         Case No. 19-12957
SERVICES HOLDING CO., INC.,
                                                Stephanie Dawkins Davis
       Debtor                                   United States District Judge

OPERATING ENGINEERS’ LOCAL
324 PENSION FUND,

       Appellant

v.

K & D INDUSTRIAL SERVICES
HOLDING CO., INC.,

     Appellee.
________________________/

                                JUDGMENT

      In accordance with the Court’s Opinion and Order dated March 12, 2021, IT

IS ORDERED AND ADJUDGED that judgment is entered in favor of Appellee

against Appellant.

Date: March 16, 2021                   s/Stephanie Dawkins Davis
                                       Stephanie Dawkins Davis
                                       United States District Judge
